 

Key Agreement Among Boris Fuchsmann, Alexander Rodniansky, Studio 1+1 Ltd.,
Innova Film GmbH, International Media Services Ltd., Ukraine Advertising Holding
B.V., CME Ukraine Holding GmbH and CME Ukraine B.V., entered into as of December
23, 1998

 

This Key Agreement (the "Agreement") is entered into among Boris Fuchsmann,
Alexander Rodniansky, Studio 1+1 Ltd., Innova Film GmbH ("Innova"),
International Media Services Ltd ("IMS"), Ukraine Advertising Holding B.V.
("UAH"), CME Ukraine Holding GmbH and CME Ukraine B.V ("CME") (collectively, the
"Parties").

WHEREAS, IMS is owned 50% by CME, 25% by Mr. Fuchsmann and 25% by International
Teleservices Ltd ("ITS")

WHEREAS, Innova is owned 50% by CME, 25% by Mr. Fuchsmann and 25% by Mr.
Rodniansky;

WHEREAS, UAH is owned 50% by CME, 25% by Mr. Fuchsmann and 25% by ITS;

WHEREAS, Studio 1+1 Ltd is owned 70% by Mr. Rodniansky and 30% by a wholly owned
subsidiary of Innova;

WHEREAS, pursuant to the Loan Agreement, dated May 7, 1997, between CME Media
Enterprises B.V. and IMS, CME Media Enterprises B.V. has loaned $5 million to
IMS without interest (the "$5 Million Loan") and pursuant to the Promissory
Note, dated November 17, 1997, between CME Media Enterprises B.V. and IMS, CME
Media Enterprises B.V. has loaned $1 million to IMS with interest at a rate per
annum of 9.50% due November 17, 1998 (the "$1 Million Loan", together with the
$5 Million Loan, the "Existing Loans"); and

WHEREAS, the Parties wish to establish general terms and conditions for (i) the
purchase by CME and Messrs. Rodniansky and Fuchsmann of additional shares in
Innova, IMS and UAH; (ii) a loan from CME to Mr. Rodniansky to finance his
purchase of shares in IMS and UAH; and (iii) new loans from CME to IMS and the
rescheduling of the Existing Loans from CME to IMS;

NOW, THEREFORE, the Parties agree as follows:

I Purchase of Shares

A. Mr. Fuchsmann shall either purchase from Vadim Rabinovich 100% of ITS or
purchase from ITS 25% of each of IMS and UAH.

B. CME or its designated subsidiary shall purchase from Mr. Fuchsmann 10% of
each of IMS and UAH for purchase prices of $4,965,000 and $10,000 respectively.

C. CME or its designated subsidiary shall purchase from Mr. Rodniansky 10% of
Innova for a purchase price of $25,000.

D. Mr. Fuchsmann shall purchase from Mr. Rodniansky 5.2% of Innova for a
purchase price of $12,500.

E. Mr. Rodniansky shall purchase from Mr. Fuchsmann 10% one less share of each
of IMS and UAH for purchase prices of $4,990,000 and $10,000 respectively.

F. Each of the Parties shall pay their own legal and other advisory fees.

G. Consummation of the share purchases described in this subsection shall result
in the following ownership interests (taking into account direct and indirect
interests) in IMS, UAH and Innova:

IMS and UAH

Innova

CME - 60%

CME - 60%

Mr. Fuchsmann - 30% plus one share

Mr. Fuchsmann - 30.2%

Mr. Rodniansky - 10% less one share

Mr. Rodniansky - 9.8%

H. If Mr. Fuchsmann purchases 100% of ITS then he shall use his best efforts to
transfer ITS's interests in IMS and UAH to himself or to a holding company
interests in which he owns at least 51% and whose only assets are interests in
Studio 1+1 group companies. "Studio 1+1 group" companies, as used herein, refers
to IMS, UAH, Innova, Intermedia, Studio 1+1 Ltd and Prioritet and any of their
subsidiaries existing or formed in the future.

II CME Loan to Mr. Rodniansky

On the terms and subject to the conditions set forth in Annex 1 hereto, CME
shall loan to Mr. Rodniansky $5 million to be used exclusively to purchase 10%
less one share of each of IMS and UAH, as described above (the "AR Loan").

III Closing Conditions

CME's obligation to acquire shares from Mr. Fuchsmann and Mr. Rodniansky and
make the AR Loan is subject to the satisfaction (or waiver by CME) of conditions
precedent appropriate for investments and loans of this kind generally and for
this kind of transaction in particular, including, without limitation, the
following:

A. The Parties shall have executed an agreement or amended an existing agreement
which provides CME and Mr. Fuchsmann with options acceptable to them either to
acquire for no additional consideration a direct or indirect interest in Studio
1+1 Ltd up to the amount of each of their ownership interests in IMS or to cause
the merger of Studio 1+1 with another company owned by CME and Mr. Fuchsmann
(after the merger) such that CME and Mr. Fuchsmann have interests in the
surviving company that is not less than their percentage interests in IMS.
Messrs. Fuchsmann and Rodniansky shall have covenanted to use their best
efforts, including political lobbying efforts, to cause such options to be
exercisable and enforceable. Notwithstanding the exerciseability of the options
or the completion of the merger, the Parties shall to the maximum extent
possible carry out their intention to have their ownership interests in Studio
1+1 Ltd correspond to their ownership interests in IMS. CME shall not exercise
its rights as a holder of interests in Studio 1+1 Ltd to cause Studio 1+1 Ltd to
broadcast programming content relating to Ukrainian politics that is not fair
and objective, or otherwise violate any law in Ukraine relating to the content
of programming broadcast by Studio 1+1 Ltd.

B. CME, Mr. Fuchsmann, Mr. Rabinovich, Mr. Rodniansky and the other Studio 1+1
group companies shall have executed and delivered to each other mutual releases
of claims.

IV. Covenants and Further Agreements

A. As soon as possible after the closing of the share purchases by CME described
in Section I, but not later than March 31, 1999, the articles of association,
bye-laws, shareholder agreements or similar document setting forth the governing
rules for each of Innova, IMS and UAH (and any of their subsidiaries) (the
"Management Documents") and the Investment, Acquisition and Cooperation
Agreement dated as of September 30, 1996 (the "Cooperation Agreement") will be
amended in form and substance satisfactory to CME to reflect CME's newly
acquired controlling share of such companies and agreements which have been
entered into among the parties since the date of the Cooperation Agreement.
Identical changes will be made in Studio 1+1 Ltd upon consummation of the
transactions contemplated in Section III.A. Non-operative or defunct agreements
shall be terminated. Amendments to the Management Documents of Innova, IMS, UAH
and when applicable, Studio 1+1, and their existing or future wholly owned
subsidiaries shall include, but not be limited to, the following terms:

1. Shareholders

Quorum for general meeting of shareholders is 75%. If after proper notice a
quorum of 75% does not attend, then the unresolved issues from the failed
meeting shall go on an agenda for a general meeting which is automatically
called for ten business days following the day of the failed meeting and at
which the quorum required will be 61%. If a quorum of 61% cannot be reached at
the second attempted meeting then the unresolved issues shall go on an agenda
for a general meeting which is automatically called for ten business days
following the day of the failed second meeting and at which the quorum required
will be 51%.



Except as described below, the approval of a general meeting shall require the
majority of votes cast.

The following decisions and issues shall require approval of 61% of votes of
shareholders:

a. Acquisition or sale of assets with value in excess of $7.5 million.

b. Approval of entering into, material amendment or termination of agreements
not in approved budgets with a value of $7.5 million.

c. Entering into any joint venture with any third party if the Studio 1+1 group
potential investment in the joint venture exceeds $2 million and is not in the
ordinary course of business.

d. Any contract or other business relationship with a shareholder or shareholder
affiliate.

e. Change of scope of business.

f. Any amendment to the articles of association or bye-laws.

g. Voluntary liquidation or winding-up.

h. Annual statement of accounts. However, if annual accounts are not approved
after two votes, they may be approved at a meeting of the shareholders (at which
the quorum may be 51%) if such annual accounts are the subject of an unqualified
opinion from the applicable company's auditor.

i. Increases in issued shares.

j. Appointment of directors and management board members nominated by Messrs.
Fuchsmann and Rodniansky.

The following decisions and issues shall require approval of 61% of votes,
provided that if a 61% vote is not reached then a second meeting of the
shareholders (for which the quorum will be 51%) shall automatically be called
for the day which is ten business days following the initial vote. The
unresolved issues shall automatically be on the agenda of the second meeting.
During the period preceding the second meeting the shareholders shall use their
best efforts to come to an agreement through consultation. At any second
meeting, the decisions and issues on the agenda automatically carried over from
the first meeting shall require approval by a majority of votes.

k. Distribution of profits, methods of covering losses.

l. Annual budgets and amendments to budgets.

m. Determination of compensation of any director.

n. Acquisition or sale of assets with value above $2 million and below or equal
to $7.5 million.

o. Approval of entering into, material amendment or termination of agreements
not in approved budgets with a value above $2 million and below or equal to $7.5
million or with a duration of more than one year irrespective of the value.

p. Designation of persons authorized to sign checks and other financial
documents on behalf of the company.

q. Appointment of directors and management board members nominated by CME.

If the applicable law requires that an issue listed in this sub-section be
approved by a higher percentage of votes than is required herein then the
minimum percentage required by law shall apply.

2. Management Boards

. Five (5) member management boards. Three management board members nominated by
CME (General Director, Co-Deputy General Director and Finance Director) and two
nominated by Messrs. Fuchsmann and Rodniansky (Co-Deputy General Director and
Sales Director). Nominees confirmed to one year terms by affirmative vote, not
to be unreasonably withheld, of 61% of shareholders subject to the consultative
arrangement applicable to IV.A.1.(q) above. Removal by affirmative vote of 61%
of shareholders subject to the consultative arrangement applicable to IV.A.1.(q)
above or for cause. Quorum for meetings is 3, with at least 2 CME nominees and
one nominee of Messrs. Fuchsmann and Rodniansky present. If after proper notice
a quorum cannot be reached as a result of the failure to attend of a nominee of
Messrs. Fuchsmann and Rodniansky then the unresolved issues from the failed
meeting shall automatically go on an agenda for a board meeting at which the
quorum required will be 3, with at least 2 CME nominees. Management board
approval shall require a majority of votes cast.



3. Officers

. Appointed and removed by majority vote of management board.



For the avoidance of doubt and notwithstanding any other provision of this
Agreement, it is the intent of the Parties that upon consummation of the share
purchases described in Section I of this Agreement, CME will ultimately control
the determination of all matters, decisions and issues of IMS, Innova, UAH,
Intermedia, Prioritet (through CME's controlling interest in UAH) and, as soon
as permissible, Studio 1+1 Ltd except as described in (a) through (j) above and
subject to the consultative arrangement applicable to (k) through (q) above.

B. The Parties agree to use their best efforts to restructure their jointly
owned companies to form a single joint venture holding company which may be used
as a vehicle for a public offering of shares. The Parties will use their best
efforts and take all necessary steps to ensure that the restructuring takes
place to maximise potential tax savings and other financial objectives.

C. The Parties agree to use their best efforts to cause Limited Liability
Company Prioritet to become a wholly owned subsidiary of IMS or another company
with the same ownership structure as IMS for no additional consideration.

D. The Parties agree that the application for any additional licenses to be
obtained in Ukraine by any of the Parties, and the renewal of the current Studio
1+1 license will all be done in the name of a joint venture with CME or
otherwise through a company to be approved in advance by CME such that CME's
economic interest and management control in such company is the same as in IMS.
The Parties shall use their best efforts to cause such a license renewal.

E. The Parties agree to transfer as soon as practicable the Studio 1+1 tradename
and trademark to IMS or another company with the same ownership structure as IMS
such that CME, Mr. Fuchsmann and Mr. Rodniansky derive economic benefit from any
use of such intellectual property in proportion to their direct and indirect
interests in IMS.

V. CME Loans to IMS

A. New Loans. On the terms and subject to the conditions set forth in Annex 2
hereto, CME shall loan up to $10 million to IMS (the "New Loan").

B. Existing Loans. The Existing Loans shall be rescheduled on the terms and
subject to the conditions set forth in Annex 3 hereto.

C. For so long as the New Loans or the rescheduled Existing Loans are
outstanding and IMS is current on principal and interest obligations to CME, the
Parties agree to vote in favour of the declaration dividends equal to not less
than 20% of the distributable profits of IMS, Innova or UAH. The Parties agree
to vote in favour of the declaration of dividends equal to not less than 50% of
distributable profits of IMS, Innova or UAH for so long as no loans, including
principal and interests, or other obligations are owing, whether or not due, to
CME from IMS, Innova, UAH or any other Studio 1+1 group company.

VI. Future Financing and Commitments

Mr. Fuchsmann, Mr. Rodniansky and CME agree that any shareholder equity
investment, loan to, or guarantee or commitment on behalf of any of their
jointly owned companies shall be provided by CME, Mr. Fuchsmann and Mr.
Rodniansky severally in proportion to their then current ownership interests in
IMS. Mr. Fuchsmann and Mr. Rodniansky acknowledge that they have no expectation
of CME providing future financing or other financial support that is
proportionately greater than its interests.

VII. Auditors

Innova will pay the outstanding fees due to Arthur Andersen for work performed
in connection with the Studio 1+1 group audits for 1997 and 1998. Mr. Fuchsmann
and Central European Media Enterprises Ltd's Chief Financial Officer will
discuss and resolve certain issues regarding Arthur Andersen's performance. CME
will have the right to appoint the auditors for the Studio 1+1 group of
companies after consultation with Mr. Fuchsmann and Mr. Rodniansky. CME agrees
to consider Innova's proposal to retain the firm PriceWaterhouseCoopers as the
primary accounting and auditing firm for the Studio 1+1 group of companies,
subject to CME's financial and reporting requirements, cost and timeliness.

VIII. Program Acquisitions; Interlink

The Parties acknowledge the continuing relationship between CMEPS and Innova
pursuant to the Innova-CMEPS Programming Services Agreement, dated December 1,
1996. CMEPS representatives shall meet with Innova and other Studio 1+1 group
representatives to address all outstanding issues and problems related to
programming contracts entered into by CMEPS on behalf of Innova and other Studio
1+1 group companies. Innova will promptly execute and deliver all program rights
contracts for programming that have been acquired by CMEPS on behalf of Innova
and other Studio 1+1 group companies. CME acknowledges that CMEPS shall not
enter into agreements on behalf of Innova or other Studio 1+1 group companies
without the prior written approval of Alexander Rodniansky or his designee.

Innova agrees to pay all amounts owing, whether or not due, by Innova to
Interlink Network Corp. ("Interlink") under invoices from Interlink, or to
reimburse CME for any amounts paid to Interlink by CME on behalf of Innova, in
either case such that the total amount owing, whether or not due, to Interlink
is paid in full in the following amounts by the following dates: one-third of
such amount on or before April 30, 1999; one-half of the amount then outstanding
on or before May 31, 1999; and the remaining balance outstanding on or before
June 30, 1999. CME agrees to use its best efforts to negotiate with Interlink to
reduce the amounts outstanding owed by Innova.

IX. Investment Opportunities

Mr. Fuchsmann, Mr. Rodniansky and CME agree to offer a participation interest to
the other parties for any potential media investment opportunities in Ukraine,
including but not limited to television, radio and print media. The first
refusal right procedures of the Cooperation Agreement will apply to such
investment opportunities.

Notwithstanding the foregoing, in the event that an investment opportunity
arises that requires immediate action by one party (the "Investing Party"), then
such party may go forward with the investment opportunity notwithstanding the
procedures set forth in the Cooperation Agreement so long as the Investing Party
informs the other parties of such opportunity in writing before the Investing
Party makes any investment. In the event that the non-investing parties cannot
meet the legitimate time-frame required to make the investment, then the
Investing Party may take action unilaterally under the following conditions:

The Investing Party must obtain the right to offer the newly acquired ownership
interest or investment to IMS or another company with the same ownership
structure as IMS (the "Optionee").

The Optionee will then have a right of first refusal for a period of three
months to acquire the Investing Parties newly acquired interest on the same
terms and conditions as acquired by the Investing Party. During such three month
period the Optionee will have the right to undertake any due diligence required
to make an informed decision regarding the possible investment.

X. Salaries; Employment Agreement

The Parties agree that all salaries of employees of the Studio 1+1 group of
companies shall be paid by the employing company regardless of which party
appointed such employee. For the avoidance of doubt, IMS, Innova or UAH will pay
for the salary and/or consulting fees and associated costs of Basil Danchuk and
any Finance Director. The Parties agree to negotiate in good faith an execute an
employment agreement between Rodniansky and a Studio 1+1 group company with a
term ending on or after June 23, 2002.

XI. Choice of Law; Disputes; Other

A. This Agreement shall be governed by and construed in accordance with the laws
of Bermuda.

B. Any dispute, controversy or claim arising out of, relating to, or in
connection with, this Agreement, or the breach, termination or validity hereof,
shall be finally settled by arbitration in accordance with (i) the Amended and
Restated Arbitration Agreement, dated as of January 23, 1997, among the Parties
hereto and the several other parties thereto (the "Arbitration Agreement"),
until such date as the Arbitration Agreement may be terminated or (ii) any
arbitration provisions contained in any agreement to which each party hereto is
a party that by its terms explicitly supersedes the Arbitration Agreement.

C. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Should any provisions of this Agreement be unenforceable or
inconsistent with applicable law, the parties shall amend the terms of such
provision in a way that, as amended, it is valid and legal and to the maximum
extent possible carries out the original intent of the Parties as to the issue
in question.

D. The Parties agree that copies of this Agreement shall not be distributed or
made available generally except (i) as required by law or regulation or the
requirements of any stock exchange or other regulatory organization or (ii) to
the Parties' directors, officers, agents, representatives, counsel, accountants
and financial advisors.

E. This Agreement may be executed in one or more counterparts, all of which
together shall constitute one and the same instrument.

F. Nothing in this Agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns.

G. All notices and other communications to any party hereunder shall be in
writing and shall be effective (a) if given by facsimile transmission, when
received, or (b) if given by any other means, when delivered at the address of
the recipient party.

The address of CME is: c/o CME Group, The Legal Department, 18 D'Arblay Street,
London W1V 3FP, U.K., Attn: Erik T. Moe

The address of Fuchsmann is: Lewitstr. 16, 40547 Dusseldorf, Germany.

The address of Rodniansky is: Dusseldorf Str 111, 40545 Dusseldorf, Germany.

The address of Studio 1+1 Ltd is: until February 1, 1999, Mechnikova Boulevard,
14/1 (5th floor), Kiev 252023, Ukraine; after February 1, 1999, Khretchatik
Boulevard 7/11 (7th floor), Kiev 252001, Ukraine.

The address of Innova is: Friedrich-Ebert-Str. 31-33, 40210 Dusseldorf, Germany.

The address of IMS is: Clarendon House, 2 Church Street, P.O. Box HM 1022,
Hamilton HM, Bermuda Islands.

The address of Ukraine Advertising Holding B.V. is:

H. None of the terms of this Agreement may be waived, altered or amended except
by an instrument in writing duly executed by the waiving party or, in the case
of alteration or amendments, each of the parties hereto.

I. The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
The parties may not assign their rights or obligations under this Agreement,
except that Fuchsmann, Rodniansky and CME may at any time assign, in part or in
whole, their rights under this Agreement to the same extent they are permitted
to transfer their shares in IMS under the bye-laws of IMS as currently in
effect.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.

CME Ukraine B.V.

/s/ Boris Fuchsmann

/s/ Michel Delloye

Boris Fuchsmann

Michel Delloye

 

Managing Director A

 

 

/s/ Alexander Rodnyanskii

Studio 1+1 Ltd

Alexander Rodnyanskii

/s/ Alexander Rodnyanskii

 

Alexander Rodnyanskii

 

General Director

 

/s/ Basil Danchuk

 

Basil Danchuk

 

Finance Director

 

 

Innova Film GmbH

International Media Services Ltd

/s/ Boris Fuchsmann

/s/ Pius Nigg

Boris Fuchsmann

Pius Nigg

Managing Director

General Director

/s/ Basil Danchuk

/s/ Michel Delloye

Basil Danchuk

Michel Delloye

Managing Director

Deputy General Director

 

 

Ukraine Advertising Holding B.V.

CME Ukraine Holding GmbH

/s/ Boris Fuchsmann

/s/ Michel Delloye

Boris Fuchsmann

Michel Delloye

Managing Director

Managing Director

/s/ Michel Delloye

 

Michel Delloye

 

Managing Director

 



 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.

 

 

CME Ukraine B.V.

/s/ Boris Fuchsmann

/s/ Michel Delloye

Boris Fuchsmann

Michel Delloye

 

Managing Director A

 

 

 

Studio 1+1 Ltd

/s/ Alexander Rodniansky

/s/ Alexander Rodniansky

Alexander Rodniansky

Alexander Rodniansky

 

General Director

 

/s/ Basil Danchuk

 

Basil Danchuk

 

Finance Director

 

 

Innova Film GmbH

International Media Services Ltd

/s/ Boris Fuchsmann

/s/ Pius Nigg

Boris Fuchsmann

Pius Nigg

Managing Director

General Director

/s/ Basil Danchuk

/s/ Michel Delloye

Basil Danchuk

Michel Delloye

Managing Director

Deputy General Director

 

 

Ukraine Advertising Holding B.V.

CME Ukraine Holding GmbH

/s/ Boris Fuchsmann

/s/ Michel Delloye

Boris Fuchsmann

Michel Delloye

Managing Director

Managing Director

/s/ Michel Delloye

 

Michel Delloye

 

Managing Director

 

 

 

 

Annex 1

Principal Terms and Conditions of $5 Million Loan from CME to Alexander
Rodniansky (the "AR Loan")

This Annex 1 is attached to and forms a part of the Agreement.

 

Borrower:

Alexander Rodniansky

Lender:

CME Ukraine B.V.

Amount:

US $5 million

Interest:

10% per annum on the outstanding principal amount, payable semi-annually in
arrears beginning six months following the disbursement date.

Principal:

Repayable in semi-annual instalments beginning one year following the date of
disbursement in the following amounts:

Instalment 1: $150,000

Instalment 2: $750,000

Instalment 3: $500,000

Instalment 4: $600,000

Instalment 5: $600,000

Instalment 6: $2,400,000

Security:

CME or an entity designated by CME shall have obtained a fully perfected first
right in (i) Mr. Rodniansky's 10% interests in each of Innova, IMS and UAH, (ii)
to the fullest extent permissible under applicable laws, Mr. Rodniansky's 70%
interest in Studio 1+1 Ltd and (iii) Mr. Fuchsmann's and ITS's aggregate 30%
interests in each of Innova, IMS and UAH.

Prepayment:

For so long as there is outstanding interest or principal on the AR Loan, if any
dividend is declared by any Studio 1+1 group company and is payable to Mr.
Rodniansky, Mr. Rodniansky shall assign the right to such payment to CME Ukraine
B.V. (or a company designated by CME Ukraine B.V.) and such amount shall be
credited first against interest due, then against principal due, then as
prepayment of the next due principal payments. The proceeds of any sale by Mr.
Rodniansky of any interest in any Studio 1+1 group company shall be used to
prepay the AR Loan and shall be credited in the same order.

Other Terms:

The AR Loan will contain other terms customary to loans of this type, including
customary representations and warranties, covenants, conditions, events of
default and acceleration provisions. Events of default shall include but not be
limited to any breach of the Agreement by Mr. Fuchsmann or Mr. Rodniansky, the
failure to consummate the share purchases described in Section I of the
Agreement and the failure to complete the changes to the Management Documents
prescribed in Section IV.A. of the Agreement by March 31, 1999. Cross-default
with respect to Studio 1+1 group commitments and obligations to CME and its
affiliates. Mr. Rodniansky will have entered into a non-compete agreement with
CME and the Studio 1+1 group with respect to media in Ukraine, including
television, radio and print media for a term which is the longer of his General
Directorship of Studio 1+1 Ltd and the period during which there is unpaid
interest or principal on the AR Loan.

 

Annex 2

Principal Terms and Conditions of $10 Million Loan from CME to IMS (the "New
Loan")

This Annex 2 is attached to and forms a part of the Agreement.

 

Borrower:

IMS

Lender:

CME Ukraine B.V.

Disbursements:

Disbursements to be made according to a mutually agreed schedule in the
following amounts:

1998 : $1.0 million ($0.6 before closing, $o.4 million at closing)

1999 : $3.0 million

2000 : $6.0 million

Disbursements shall be conditional upon payment of all amounts owed by any
Studio 1+1 group company to CME or its affiliates for programming and other
amounts owed to CME or its affiliates.

Use of Proceeds:

Up to $2 million for general working capital. Up to $8 million for the purchase
and renovation of an existing television production facility or the building of
a new television production facility for the Studio 1+1 group operations. No
funds will be disbursed by CME for any other purpose without the prior written
approval of Central European Media Enterprises Ltd's Chief Executive Officer or
Chief Financial Officer. The prior approval of the production facility project
by the shareholders of IMS will be required prior to disbursement by CME.

Interest:

9 3/8% per annum on the outstanding principal amount, payable quarterly in
arrears, commencing with the first business day of the first full calendar
quarter following a disbursement. The interest rate shall increase by 0.25% on
each six month anniversary of the date of disbursement.

Principal Repayment:

The principal amount of the Loans will be repaid in three or more instalments
over a five-year period in accordance with the following schedule:

One-third of the outstanding principal amount not later than December 31, 2001;

One-half of the outstanding principal amount not later than December 31, 2002;
and

100% of the outstanding principal amount not later than December 31, 2003.

Principal repayments made prior to December 31 in any year will be applied to
reduce the outstanding principal amount for these calculations.

Security:

CME will be granted a perfected interest on any land, building or other material
asset acquired or produced by the Studio 1+1 group of companies with the loan
proceeds. IMS will take all steps necessary to ensure that CME has the highest
priority security interest under the laws of Ukraine.

Other Terms:

Other terms customary to loans of this type, including customary representations
and warranties, covenants, conditions, events of default and acceleration
provisions. Events of default shall include but not be limited to any breach of
the Agreement by Mr. Fuchsmann or Mr. Rodniansky, the failure to consummate the
share purchases described in Section I of the Agreement and the failure to
complete the changes to the Management Documents prescribed in Section IV.A. of
the Agreement by March 31, 1999. Cross-default with respect to Studio 1+1 group
commitments and obligations to CME and its affiliates.

 

Annex 3

Principal Terms and Conditions for Rescheduling of the Existing Loans from CME
to IMS

This Annex 3 is attached to and forms a part of the Agreement.

The parties agree that the Existing Loans will be rescheduled as follows:

$1 Million Loan:

 

Term:

$1.0 Million Loan will be repayable not later than December 31, 2001.

Interest:

The $1.0 Million Loan will bear interest from November 17, 1998 at a rate of 9
3/8% per annum. The interest rate shall increase by 0.25% every six months
beginning six months from November 17, 1998.

Any accrued and unpaid interest on the initial $1.0 Million Loan will be payable
upon signing of the Agreement. Thereafter, interest will be payable quarterly in
arrears.

$5 Million Loan:

 

Term:

$2.0 million principal amount of the $5.0 Million Loan will be repayable not
later than December 31, 2001. $3.0 million principal amount of the $5.0 Million
Loan will be repayable not later than December 31, 2002.

Interest:

Interest will accrue on the outstanding principal amount of $5.0 Million Loan
from March 15, 1999 at a rate of 9 3/8% per annum and will be payable quarterly
in arrears. The interest rate shall increase by 0.25% every six months beginning
six months from March 15, 1999.

Other Terms:

Other terms customary to loans of this type, including customary representations
and warranties, covenants, conditions, events of default and acceleration
provisions. Events of default shall include but not be limited to any breach of
the Agreement by Mr. Fuchsmann or Mr. Rodniansky, the failure to consummate the
share purchases described in Section I of the Agreement and the failure to
complete the changes to the Management Documents prescribed in Section IV.A. of
the Agreement by March 31, 1999. Cross-default with respect to Studio 1+1 group
commitments and obligations to CME and its affiliates.

 

 

Amendment to the Key Agreement Among Boris Fuchsmann, Alexander Rodniansky,
Studio 1+1 Ltd., Innova Film GmbH, International Media Services Ltd., Ukraine
Advertising Holding B.V., CME Ukraine Holding GmbH and CME Ukraine B.V. entered
into as of March 31, 1999

This Amendment (the "Agreement") to the Key Agreement (as defined below) is
entered into among Boris Fuchsmann, Alexander Rodniansky, Studio 1+1 Ltd.,
Innova Film GmbH ("Innova"), International Media Services Ltd ("IMS"), Ukraine
Advertising Holding B.V. ("UAH"), CME Ukraine Holding GmbH and CME Ukraine B.V.
("CME") (collectively, the "Parties").

WHEREAS, the Parties have entered into an agreement (the "Key Agreement"), as of
December 23, 1998, governing the general terms and conditions of transfers of
interests in IMS, Innova and UAH, certain corporate governance matters, certain
loans and certain other matters;

WHEREAS, pursuant to the terms and conditions of Section IV.A. of the Key
Agreement, the articles of association, bye-laws, shareholder agreements or
similar documents setting forth the governing rules for each of Innova, IMS, UAH
and any of their subsidiaries (the "Management Documents") and the Investment,
Acquisition and Cooperation Agreement, dated as of September 30, 1996 (the
"Cooperation Agreement") were to be amended not later than March 31, 1999 to the
satisfaction of CME;

AND WHEREAS, the Parties are desirous of extending and mutually agree to extend,
the date by which the Management Documents and Cooperation Agreement can be
amended.

NOW, THEREFORE, the Parties agree as follows:

1 Section IV.A. of the Key Agreement is hereby amended to delete the reference
therein to "March 31, 1999" and to substitute therefore a reference to "April
30, 1999".

2 This Agreement may be executed in one or more counterparts, all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.

 

CME Ukraine B.V.

/s/ Boris Fuchsmann

/s/ Fred Klinkhammer

Boris Fuchsmann

Fred Klinkhammer

 

 

 

Studio 1+1 Ltd

/s/ Alexander Rodniansky

/s/ Alexander Rodniansky

Alexander Rodniansky

Alexander Rodniansky

 

General Director

 

/s/ Basil Danchuk

Innova Film GmbH

Basil Danchuk

/s/ Boris Fuchsmann

Finance Director

Boris Fuchsmann

 

Managing Director

International Media Services Ltd

/s/ Basil Danchuk

/s/ Frederic Thomas Klinkhammer

Basil Danchuk

Frederic Thomas Klinkhammer

Managing Director

Co-Deputy General Director

 

/s/ John Alan Schwallie

Ukraine Advertising Holding B.V.

John Alan Schwallie

/s/ Fred Klinkhammer

Finance Director

Fred Klinkhammer

 

/s/ Boris Fuchsmann

CME Ukraine Holding GmbH

Boris Fuchsmann

/s/ Fred Klinkhammer

Managing Director

Fred Klinkhammer

 

 

 

 

 